 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 KARL MITCHELL AND KAYLA                                 Case No.: 2:20-cv-00086-APG-VCF
   MITCHELL,
 4                                                         Order Granting Motion to Dismiss
        Plaintiffs
 5                                                                     [ECF No. 23]
   v.
 6
   NYE COUNTY SHERIFF’S OFFICE, et al.,
 7
        Defendants
 8

 9           Defendant Nye County Sheriff’s Office moves to be dismissed from this case because it

10 is not a suable entity. ECF No. 23. Plaintiffs Karl and Kayla Mitchell concede that the Sheriff’s

11 Office is a subdivision of Nye County that cannot be sued under 42 U.S.C. § 1983. ECF No. 27

12 at 4. But they contend the Sheriff’s Office is a proper defendant for their state law claims. They

13 cite no law for that proposition. And it appears the Supreme Court of Nevada would disagree.

14 That court has held “that the Washoe County District Attorney’s office is not a suable entity

15 because it is a department of Washoe County, not a political subdivision.” Wayment v. Holmes,

16 912 P.2d 816, 819 (1996). “The State of Nevada has not waived immunity on behalf of its

17 departments of political subdivisions, and the Washoe County District Attorney's office has not

18 been conferred the power to sue and be sued.” Id. The Nye County Sheriff’s Office is, similarly,

19 a department of Nye County. So it, too, is not a suable entity under either federal or state law.

20 The Mitchells cannot maintain their claims against the Sheriff’s Office, so I will dismiss their

21 claims against it.

22 / / / /

23 / / / /
 1        I THEREFORE ORDER that Nye County’s motion to dismiss (ECF No. 23) is

 2 GRANTED. The Nye County Sheriff’s Office is dismissed from this case with prejudice.

 3        DATED this 10th day of March, 2020.

 4
                                                    ANDREW P. GORDON
 5                                                  UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                2
